Citation Nr: 1444612	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle disorder (claimed as arthritis and instability), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from July 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2012, the Veteran testified before the undersigned Acting Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

The case was most recently before the Board in September 2012, at which time the Board remanded the claim to the RO for additional development and adjudicative action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is needed with respect to the Veteran's claim.

In the September 2012 remand, the Board directed that the RO afford the Veteran a VA examination and obtain a medical opinion specifically as to whether it is at least as likely as not that any diagnosed right ankle disorder is caused or aggravated by the service-connected left ankle disability.  
The Veteran underwent a VA examination in November 2012 and was provided a diagnosis of residuals of bilateral ankle sprains.  Following a review of the record, the examiner opined that the claimed right ankle disorder was less likely than not incurred in or caused by an in-service injury or event.  As rationale for this opinion, the examiner essentially stated that medical research has not shown that a disability in one extremity will cause a problem in the opposite extremity in the absence of a significant leg length or flexion contracture deformity in the affected extremity.  However, the examiner's opinion and rationale are internally inconsistent.  In other words, the provided rationale does not explain why the examiner concluded that the Veteran's right ankle disorder is not related to his military service.  While the rationale appears to address the etiological relationship between the disabilities of the lower extremities claimed in this case, the examiner did not actually provide an opinion as to whether the Veteran's right ankle disorder was caused or aggravated by his left ankle disability.  Thus, the Board finds that the November 2012 VA opinion is inadequate and not in compliance with the September 2012 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Given this, the Veteran must be afforded an additional VA examination in order to determine the etiological relationship, if any, between his right and left ankles.

In this regard, the Board notes that the Veteran's representative asserted in a July 2014 brief that the Veteran's right ankle disorder had its onset during his military service.  The representative essentially claimed that this contention has not been adequately addressed by the VA examinations of record.  In light of this assertion, the VA medical opinion obtained on remand must also address whether the right ankle disorder is etiologically related to the Veteran's military service. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA or private medical records pertinent to the Veteran's claim.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the claimed right ankle disorder.  The Veteran's claims file and copies of any pertinent records in Virtual VA that are not included in the claims file must be made available to and reviewed by the examiner.  All necessary testing should be conducted.

The examiner should identify all right ankle disorders found on examination.

With respect to all right ankle disorders diagnosed during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's ACDUTRA service, to include any injuries therein.

With respect to each such disorder which the examiner determines is not related to the Veteran's ACDUTRA service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected left ankle disability.

In providing the requested opinions, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature and onset of his left ankle symptomatology and assume him to be a reliable historian in this regard.

Additionally, the examiner must discuss and consider any conflicting evidence or opinions of record.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The AOJ must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the claim for service connection.  If the issue on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



